Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Gershon on December 14, 2020.

The application has been amended as follows: 

1. (currently amended) A medical device for ameliorating a blockage in a blood vessel, said medical device comprising: 
(a) a longitudinal structure configured for insertion into said blood vessel, said longitudinal structure defining an inner lumen and including: 
a proximal segment having an open proximal end; 
a distal segment extending from said proximal segment and including an open distal end forming an exit opening aligned with a longitudinal axis of the longitudinal structure; and
 a side hole positioned adjacent to a juncture of said proximal and distal segments, said side hole being in communication with said open distal end to channel blood flow 
(b) at least one macerating element supported by said longitudinal structure, the macerating element disposed between the side hole and exit opening and the longitudinal structure is devoid of any balloons between the side hole and exit opening to form an open area; 
(c) an outer sheath slidable in relation to said longitudinal structure to cover said side hole, thereby closing the side hole to stop blood inflow through the side hole and redirect blood flow from the distal end hole to exit through the proximal segment; 
(d) an energy delivery element, 
wherein said energy delivery element is positioned on the distal segment; and
	(e) a single balloon, the single balloon being disposed between the side hole and the proximal opening.

2. (canceled)

4. (currently amended) A medical device for ameliorating a blockage in a blood vessel, said medical device comprising: 
(a) a longitudinal structure defining an inner lumen and having a distal tip defining an open distal end, an open proximal end, at least one perforation in fluid communication with an outside of the longitudinal structure, at least one macerating element adjacent the at least one perforation and distal of a side hole, and the side hole in communication with said open distal end to channel blood flow through said side hole, around said blockage in said blood vessel, and 
(b) an outer sheath slidable in relation to said longitudinal structure to cover said side hole, thereby closing the side hole to stop blood flow in through the side hole and redirect blood flow from the distal end hole through the proximal segment the, the longitudinal structure devoid of balloons between the side hole and open distal end and between the macerating element and open distal end; 
c) an energy delivery element positioned on the distal segment; and
d) a single balloon, the single balloon being disposed between the side hole and the proximal opening.

15. (canceled)

17. (canceled)

18. (currently amended) A medical device for ameliorating a blockage in a blood vessel, the medical device comprising: 
a longitudinal structure having proximal and distal openings, the longitudinal structure being configured for insertion into the blood vessel and including: 
a circumferential outer wall with an inner surface circumscribing and defining a central lumen; and 
a side hole formed in the circumferential outer wall and in communication with the central lumen such that blood flow is directed through the side hole, into the central 
an outer sheath slidable in relation to the longitudinal structure to cover the side hole, thereby redirecting blood flow through the distal opening and out the proximal opening in the longitudinal structure; 

an energy delivery element positioned on a distal region of the longitudinal structure.

22. (canceled)

Claims 4 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6, 23, and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a medical device comprising a longitudinal structure including: a proximal segment having an open proximal end; a distal segment extending from said proximal segment and including an open distal end forming an exit opening aligned with a longitudinal axis of the longitudinal structure; and a side hole positioned adjacent to a juncture of said proximal and distal segments, said side hole being in communication with said open distal end to channel blood flow into and through said side hole and out said open distal end, wherein the longitudinal structure is devoid of exit openings between the side hole and exit opening; at least one macerating element supported by said longitudinal structure disposed between the side hole and exit opening and the longitudinal structure is devoid of any balloons between the side hole and exit opening to form an open area;  an energy delivery element, wherein said energy delivery element is positioned on the distal segment, and a single balloon, the single balloon being disposed between the side hole and the proximal opening.  Regarding claims 4 and 6 ( method which includes the device of claim 4), the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a medical device comprising: a longitudinal structure defining an inner lumen and having a distal tip defining an open distal end, an open proximal end, at least one perforation in fluid communication with an outside of the longitudinal structure, at least one macerating element adjacent the at least one perforation and distal of a side hole, and the side hole in communication with said open distal end to channel blood flow .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783